14‐2343
Lora v. Shanahan




     1                                          In the
     2               United States Court of Appeals
     3                            For the Second Circuit
     4                                         ________
     5
     6                                   August Term, 2014
     7                                    No. 14‐2343‐pr 
     8
     9                                   ALEXANDER LORA,
    10
    11                                   Petitioner‐Appellee,
    12
    13                                              v.
    14
    15     CHRISTOPHER SHANAHAN, in his official capacity as New York Field
    16       Officer Director for U.S. Immigration and Customs Enforcement;
    17     DIANE MCCONNELL, in her official capacity as Assistant Field Office
    18    Director for U.S. Immigration and Customs Enforcement; THOMAS S.
    19       WINKOWSKI, in his official capacity as Principal Deputy Assistant
    20         Director of U.S. Immigration and Customs Enforcement; JEH
    21     JOHNSON, in his official capacity as Secretary of the U.S. Department
    22     of Homeland Security; LORETTA E. LYNCH, in her official capacity as
    23    the Attorney General of the United States;1 and the U.S. DEPARTMENT
    24                            OF HOMELAND SECURITY,2
    25
    26                                Respondents‐Appellants.
    27                                       ______
    28
    29               Appeal from the United States District Court
    30                  for the Southern District of New York.
    31         No. 14 Civ. 2140(AJP) ― Andrew J. Peck, Magistrate Judge.

1
   Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Loretta E. Lynch is
automatically substituted for former Attorney General Eric H. Holder, Jr.
2
   The Clerk of the Court is directed to amend the caption as set forth above.
    1                                         ________
    2
    3                             Argued: April 20, 2015
    4                           Decided: October 28, 2015
    5                                   ________
    6               Before: KEARSE, PARKER, and WESLEY, Circuit Judges.
    7                                   ________
    8            The government appeals from a judgment of the United States
    9    District Court for the Southern District of New York (Peck, Andrew
    10   J., M.J.)3 granting Alexander Lora’s petition for a writ of habeas
    11   corpus.  Lora was detained pursuant to section 1226(c) of the
    12   Immigration and Nationality Act (“INA”), 8 U.S.C. § 1226(c), which
    13   mandates detention, while their removal proceedings are pending,
    14   of non‐citizens who have committed certain criminal offenses. 
    15   Because section 1226(c) is ambiguous, we defer to the Board of
    16   Immigration Authority’s (“BIA’s”) interpretation that detention need
    17   not be immediate in order to be mandatory.  We also find that the
    18   statute applies even if the non‐citizen is not released from a custodial
    19   sentence.  However, we hold that reading section 1226(c) to permit
    20   indefinite detention raises significant constitutional concerns, and to
    21   avoid them, we construe the statute to contain an implicit temporal
    22   limitation on the length of time a detainee can be held before being 
    23   afforded an opportunity to seek bail.  Affirmed.

    24                                          ________

    25                          CHRISTOPHER CONNOLLY (Sarah S. Normand, on
    26                          the brief), Assistant United States Attorneys for
    27                          Preet Bharara, United States Attorney for the
    28                          Southern District of New York, for Respondents‐
    29                          Appellants.

    30

3
  The parties consented to Magistrate Judge Andrew Peck’s jurisdiction over the case under 28 U.S.C. §
636(c). (Dkt. Entry No. 9.)

                                                    2
1    REBECCA A. HUFSTADER, Legal Intern, LUIS ANGEL
2    REYES SAVALZA, Legal Intern, (Alina Das and
3    Nancy Morawetz, on the brief), Washington Square
4    Legal Services, Inc., NYU Law School, New York,
5    NY; Bridget Kessler, Brooklyn Defender Services,
6    Brooklyn, NY, on the brief, for Petitioner‐Appelleee.

7    AHILAN  ARULANANTHAM,  ACLU  Immigrants’
8    Rights Project, Los Angeles, CA; Judy Rabinovitz
9    and  Anand  Balakrishnan,  ACLU  Immigrants’
10   Rights  Project,  New  York,  NY;  Alexis  Karteron
11   and  Jordan  Wells,  New  York  Civil  Liberties
12   Union Foundation, New York, NY, on the brief, for
13   Amici  Curiae  American  Civil  Liberties  Union;  New
14   York Civil Liberties Union.

15   Andrea  Saenz,  Immigration  Justice  Clinic,
16   Benjamin  N.  Cardozo  School  of  Law,  New  York,
17   NY, for Amici Curiae the Bronx Defenders; Detention
18   Watch  Network;  Families  for  Freedom;  Immigrant
19   Defense  Project;  Immigrant  Legal  Resource  Center;
20   Kathryn  O.  Greenberg  Immigration  Justice  Clinic;
21   Make the Road New York; National Immigrant Justice
22   Center;  National  Immigration  Project  of  the  National
23   Lawyers  Guild;  Neighborhood  Defender  Service  of
24   Harlem;  New  Sanctuary  Coalition  of  New  York  City;
25   Northern Manhattan Coalition for Immigrant Rights.

26   Farrin R. Anello, Immigrants’ Rights/International
27   Human  Rights  Clinic,  Seton  Hall  University
28   School  of  Law,  Newark,  NJ,  for  Amici  Curiae
29   Professors of Immigration and Constitutional Law.

30                   ________

31

                      3
    1           BARRINGTON D. PARKER, Circuit Judge

    2           ________

    3           In 1996, with the passage of the Illegal Immigration Reform
    4    and Immigrant Responsibility Act (“IIRIRA”), Congress significantly
    5    expanded the categories of non‐citizens subject to mandatory
    6    detention pending their removal proceedings.4  Under section
    7    1226(c) of the revised INA, the Department of Homeland Security
    8    (“DHS”) is required to detain aliens who have committed certain
    9    crimes “when [they are] released.”  The section contains no explicit
    10   provision for bail.5  When the constitutionality of section 1226(c) was
    11   challenged in Demore v. Kim, 538 U.S. 510 (2003), statistics showed
    12   that removal proceedings were completed within forty‐seven days in
    13   eighty‐five percent of cases in which aliens were mandatorily
    14   detained.  Id. at 529.  Emphasizing the relative brevity of detention in
    15   most cases, the Court concluded that detention during removal
    16   proceedings was “constitutionally permissible.”  Id. at 531. 

    17          However, the passage of the IIRIRA, which, among other
    18   things, expanded the definition of criminal aliens and required states
    19   to provide notice of aliens who violate state criminal laws, combined
    20   with a simultaneous rise in immigration to the United States, has
    21   resulted in an enormous increase in the number of aliens taken into
    22   custody pending removal.6  By 2009, Immigration and Customs

4
   Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Div. C, §§ 303, 305, 110 Stat.
3009–585, 3009–598 to 3009–599; 8 U.S.C. § 1226(c),1231(a) (1994 ed., Supp. V).
5
   Congress adopted section 1226(c) in an effort to strengthen and streamline the process of removing
deportable criminal aliens “against a backdrop of wholesale failure by the INS to deal with increasing
rates of criminal activity by aliens” and “evidence that one of the major causes of the INS’ failure to
remove deportable criminal aliens was the agency’s failure to detain those aliens during their removal
proceedings.”  Demore v. Kim, 538 U.S. 510, 518–19 (2003).  
6
   See U.S. Department of Justice, Office of the Federal Detention Trustee, Detention Needs Assessment and
Baseline Report: A Compendium of Federal Detention Statistics 14 (2001),
http://www.justice.gov/archive/ofdt/compendium_final.pdf (“The number of aliens ordered detained and
taken into the custody of the INS pending removal from the United States or other outcome of an
immigration proceeding increased from 72,154 during FY 1994 to 188,547 during FY 2001.”).

                                                    4
    1    Enforcement (“ICE”) was imprisoning close to four hundred
    2    thousand aliens every year, two‐thirds of whom were subject to
    3    mandatory detention under section 1226(c).7  Not surprisingly, the
    4    time that each immigrant spends in detention has also risen
    5    substantially.  In 2001, the average time an alien was detained from
    6    the initiation of removal proceedings to release or entry of a final
    7    order of removal was approximately thirty‐nine days.8  In 2003, the
    8    average detention time for most section 1226(c) detainees was
    9    approximately forty‐seven days.  See Demore, 538 U.S. at 529.  Since
    10   then, the situation has worsened considerably.  ICE has not provided
    11   statistics regarding the length of time that mandatory detainees
    12   spend in detention.  It is clear, however, that today, a non‐citizen
    13   detained under section 1226(c) who contests his or her removal
    14   regularly spends many months and sometimes years in detention
    15   due to the enormous backlog in immigration proceedings.9  There
    16   are thousands of individuals in immigration detention within the
    17   jurisdiction of this Court who languish in county jails and in short‐
    18   term and permanent ICE facilities.

    19          No doubt an appreciable number of these detainees have
    20   criminal records that subject them to mandatory deportation.  Many
    21   in this group are dangerous or have no ties to a community.
    22   Congress was quite clear that it wanted such individuals detained
    23   pending deportation.  On the other hand, this group includes non‐
    24   citizens who, for a variety of individualized reasons, are not
    25   dangerous, have strong family and community ties, are not flight
7
   See Dora Schriro, U.S. Department of Homeland Security, Immigration and Customs Enforcement,
Immigration Detention Overview and Recommendations 2 (2009),
http://www.ice.gov/doclib/about/offices/odpp/pdf/ice‐detention‐rpt.pdf (stating that, as of reportʹs
publication date, over 370,000 noncitizens had been detained in the preceding fiscal year and estimating
that 66% of detained noncitizens are held pursuant to mandatory detention).
8
   Detention Needs Assessment and Baseline Report: A Compendium of Federal Detention Statistics, supra note 6,
at 15 n.41.
9
   See Mark Noferi, Cascading Constitutional Deprivation: The Right To Appointed
Counsel For Mandatorily Detained Immigrants Pending Removal Proceedings, 18 Mich. J. Race & L. 63, 80–82
(2012) (discussing how immigrants may face prolonged detention as average case processing times now
exceed one year).

                                                       5
1    risks and may have meritorious defenses to deportation at such time
2    as they are able to present them.  

3           One such detainee is Alexander Lora, a lawful permanent
4    resident (“LPR”) and citizen of the Dominican Republic, who was
5    convicted of drug related offenses, sentenced to probation, and taken
6    into custody by ICE agents pursuant to section 1226(c), over three
7    years into his five‐year probation term.  After four months in
8    immigration custody, Lora petitioned for a writ of habeas corpus. 
9    He contended, among other things, that he was eligible to apply for
10   bail because the mandatory detention provision of section 1226(c)
11   did not apply to him because he had not been taken into custody
12   “when released” and that indefinite incarceration without an
13   opportunity to apply for bail violated his right to due process. 

14         His petition was granted by the District Court (Peck, M.J.). 
15   Magistrate Judge Peck agreed with Lora’s statutory argument, did
16   not reach his constitutional argument, and ordered that Lora be
17   afforded a bail hearing.  At that hearing, the government did not
18   contest his eligibility for bail.  Following the parties’ stipulation that
19   Lora, who was gainfully employed and had substantial family ties to
20   his community, was not dangerous and posed no risk of flight, the
21   immigration judge (“IJ”) ordered Lora’s release conditioned on his
22   posting a $5000 bond.  This appeal followed.  

23         The main issue of statutory construction driving this appeal is
24   whether, as Lora argues and the District Court ruled, the “when
25   released” provision of section 1226(c) applies only if the government
26   takes an alien into immigration custody immediately following his
27   release from a custodial sentence or whether, as the government
28   argues, an alien is subject to mandatory detention even if DHS does
29   not detain him immediately upon release.  On this issue we agree
30   with the government and conclude that Lora was subject to
31   mandatory detention under section 1226(c).  



                                         6
     1           However, we agree with Lora’s constitutional argument. 
     2    While the Supreme Court has held “that the Government may
     3    constitutionally detain deportable aliens during the limited period
     4    necessary for their removal proceedings,” Demore, 538 U.S. at 526, it
     5    has made clear that the indefinite detention of a non‐citizen “raise[s]
     6    serious constitutional concerns” in that “[f]reedom from
     7    imprisonment—from government custody, detention, or other forms
     8    of physical restraint—lies at the heart of the liberty that [the Due
     9    Process] Clause protects,” Zadvydas v. Davis, 533 U.S. 678, 682, 690
     10   (2001).  Following this guidance, we hold that, in order to avoid
     11   significant constitutional concerns surrounding the application of
     12   section 1226(c), it must be read to contain an implicit temporal
     13   limitation.  In reaching this result, we join every other circuit to have
     14   considered this issue.10  Specifically, we join the Ninth Circuit in
     15   holding that mandatory detention for longer than six months
     16   without a bond hearing affronts due process.  See Rodriguez v.
     17   Robbins, 715 F.3d 1127 (9th Cir. 2013).11  Accordingly, we affirm the
     18   District Court’s decision to grant the petition.

     19                                    BACKGROUND

     20          Lora entered the United States as a lawful permanent resident
     21   (“LPR”) from the Dominican Republic in 1990 when he was seven
     22   years old.  For the next nineteen years, Lora lived continuously in
     23   Brooklyn, New York where he has a large family network, including
     24   his U.S. citizen fiancée, chronically‐ill U.S. citizen mother, LPR
     25   father, and U.S. citizen brother and sister.  Lora has two sons whom
     26   he supports: a two‐year‐old son who is a U.S. citizen and lives in the
     27   United States and an eight‐year‐old son who lives in the Dominican
     28   Republic.  During the nearly two decades that Lora has spent in this
     29   country, he attended school and worked in grocery stores to support
     30   himself and his family.

10
  The government, too, agrees that aliens cannot be detained indefinitely.  Gov’t Reply Br. at 25.  
11
  Lora was detained for five‐and‐a‐half months, and it is certain that, were he to be returned to custody,
his total period of detention would exceed six months.

                                                     7
1           In July 2009, while working at a grocery store, Lora was
2    arrested with one of his co‐workers and charged with several New
3    York state offenses relating to cocaine possession.  In July 2010, Lora
4    pled guilty to criminal possession of cocaine with intent to sell,
5    criminal possession of cocaine with an aggregate weight of one
6    ounce or more, and criminal use of drug paraphernalia in violation
7    of New York Penal Law §§ 220.16, 220.50.  Lora was sentenced to
8    five years of probation.  He was not sentenced to any period of
9    incarceration and he did not violate any of the conditions of his
10   probation. 

11          On November 22, 2013, over three years into his probation
12   term, ICE agents arrested Lora in an early morning raid in the
13   Brooklyn neighborhood where he was living at the time.  After the
14   agents took Lora into custody, he was transferred to Hudson County
15   Correctional Center in Kearny, New Jersey, where he was detained
16   without bond.  Lora was charged with removability under INA §
17   237(a)(2)(B), 8 U.S.C. § 1227(a)(2)(B), for having been convicted of a
18   crime involving a controlled substance, and INA § 237(a)(2)(A)(iii), 8
19   U.S.C. § 1227(a)(2)(A)(iii), for having been convicted of an
20   aggravated felony, namely, trafficking in a controlled substance as
21   defined in INA § 101(a)(43)(B), 8 U.S.C. § 1101(a)(43)(B).  DHS took
22   the position that Lora’s removal charges rendered him subject to
23   mandatory detention under section 1226(c) and that he was not
24   eligible for a bail hearing.

25         While his removal proceedings were pending, Lora moved in
26   New York state court to set aside his conviction.  His motion was
27   granted on consent and in March 2014, his original plea and sentence
28   were vacated.  Lora was then permitted to plead to a minor
29   offense—a single count of third degree possession of a controlled
30   substance—and was re‐sentenced to a conditional discharge
31   imposed nunc pro tunc to July 21, 2010.  With this new sentence, Lora
32   now has a strong argument for cancellation of removal under 1226(c)
33   because third degree possession is a Class B felony under N.Y. Penal


                                        8
     1    Law § 220.16(12) and does not qualify as an aggravated felony for
     2    immigration purposes under 8 U.S.C. §§ 1227(a)(2)(A)(iii); 1228b.12 
     3    However, he is still technically subject to mandatory detention under
     4    section 1226(c) because he had been convicted of a crime involving a
     5    controlled substance under 8 U.S.C. § 1227(a)(2)(B)(i).  In March
     6    2014, Lora requested that he be permitted to file an application for
     7    cancellation of removal and that he be afforded a bail hearing.  The IJ
     8    granted Lora’s request to file for cancellation of removal but denied
     9    Lora’s request for a bail hearing.13 

     10          At the same time, Lora filed a petition for a writ of habeas
     11   corpus, challenging his continued detention.  Lora argued that he
     12   was not subject to mandatory detention under section 1226(c), which
     13   requires an alien to be taken into DHS custody “when the alien is
     14   released” because DHS did not take him into custody at the precise
     15   time “when” he was released on his underlying convictions, but
     16   years later, and that he could not have been detained when he was
     17   “released” because he was never incarcerated or kept in physical
     18   custody following his triggering conviction.  Lora also argued that
     19   his continued imprisonment without a bail hearing raised
     20   constitutional concerns under the Due Process Clause of the Fifth
     21   Amendment in light of his substantial defenses to removal and the
     22   strong possibility of his indefinitely prolonged detention.  Finally,
     23   Lora raised the alternative argument that his continued detention
12
    See 8 U.S.C. § 1229b(a) (“The Attorney General may cancel removal in the case of an alien who is
inadmissible or deportable from the United States if the alien‐‐(1) has been an alien lawfully admitted for
permanent residence for not less than 5 years, (2) has resided in the United States continuously for 7 years
after having been admitted in any status, and (3) has not been convicted of any aggravated felony.”). 
Lora was admitted to the United States in 1990, has worked and resided in this country ever since, and
has strong family ties and responsibilities including serving as the primary caretaker of his U.S. citizen
son.  See March 26, 2014, Declaration of Talia Peleg, Esq. (“Given Mr. Lora’s residence in the United States
as a green card holder, his strong family and community ties here, and other relevant factors, it is my
opinion that he has a strong defense to his deportation.”).
13
    Lora’s cancellation of removal proceedings are still pending, but because he is no longer detained, his
removal proceedings have been taken off of the expedited track. Due to a backlog in non‐detained
removal proceedings, his merits hearing on his application for cancellation of removal is currently
scheduled for January 2018. 


                                                     9
1    was not in the public interest, and that he should be released on
2    parole.

3           The District Court granted Lora’s petition, holding that
4    section 1226(c)’s “clear language” requires that DHS detain aliens
5    immediately upon their release from criminal custody, and because
6    Lora was not detained until years after the criminal conviction that
7    formed the basis of his removal charge, he was not subject to
8    mandatory detention.  In the alternative, the District Court also
9    found that Lora was not subject to mandatory detention because he
10   did not serve a post‐conviction custodial sentence in connection with
11   his criminal offense and so was never “released” from custody.  The
12   District Court directed the government to provide Lora with an
13   individualized bail hearing by May 15, 2014, which was the date of
14   his next hearing before the IJ.  The government did not seriously
15   dispute that Lora was neither a flight risk nor a danger to the
16   community and the IJ ordered that Lora be released from custody
17   after posting a $5000 bond.  Insofar as the record reveals, since being
18   admitted to bail, Lora remains gainfully employed, tied to his
19   community and poised to contest his removability once DHS clears
20   its backlog sufficiently to afford him a hearing.  

21          The government appeals, contesting the District Court’s
22   interpretation of section 1226(c).  The government maintains that,
23   even though Lora no longer stands convicted of an aggravated
24   felony, he is still deportable and subject to mandatory detention as a
25   result of his conviction under a law relating to a controlled
26   substance.  Notably, the government does not take the position that
27   it should be permitted to hold immigrants indefinitely.  Rather, it
28   contends that due process requires a “fact‐dependent inquiry” as to
29   the allowable length of detention and there should be no bright‐line
30   rule for when detention becomes presumptively unreasonable. 
31   Gov’t Reply Br. at 25.

32



                                       10
1                                 DISCUSSION

2           When the government seeks removal of an alien, an IJ can
3    ordinarily conduct a bail hearing to decide whether the alien should
4    be released or imprisoned while proceedings are pending. 
5    However, 8 U.S.C. § 1226(c) requires the mandatory detention, for
6    the duration of their removal proceedings, of aliens convicted of
7    certain crimes.  The portion of section 1226(c)(1) applicable to Lora
8    provides: 
9
10               (1) Custody
11               The Attorney General shall take into
12               custody any alien who . . . 
13               (B)  is  deportable  by  reason  of  having
14               committed  any  offense  covered  in  section
15               1227(a)(2)(A)(ii),(A)(iii),  (B),  (C),  or  (D)  of
16               this  title  [i.e.  specified  offenses  including
17               controlled substance offenses]; . . . when the
18               alien  is  released,  without  regard  to  whether
19               the  alien  is  released  on  parole,  supervised
20               release, or probation, and without regard to
21               whether  the  alien  may  be  arrested  or
22               imprisoned again for the same offense.
23
24               (2) Release
25               The Attorney General may release  an alien
26               described  in  paragraph  (1)  only  if  the
27               Attorney General decides . . . that release of
28               the  alien  from  custody  is  necessary  [for
29               certain  witness  protection  purposes],  and
30               the alien satisfies the Attorney General that
31               the  alien  will  not  pose  a  danger  to  the
32               safety of other persons or of property and is
33               likely  to  appear  for  any  scheduled
34               proceeding. . . . 

                                          11
     1
     2    8 U.S.C. § 1226(c)(1)–(2) (emphasis added).  

     3           Thus, detention without a bail hearing under section 1226(c) is
     4    mandatory unless DHS determines that an alien falls within a
     5    narrow witness‐protection exception not applicable here.  See 8
     6    U.S.C. § 1226(c)(2).  However, the clause in paragraph (1), “when the
     7    alien is released,” has been the source of persistent confusion and
     8    extensive litigation in this Circuit and elsewhere.  

     9           This case calls for us to decide: (1) whether an alien is subject
     10   to mandatory detention only if he or she has been sentenced to and
     11   “released” from prison or some form of physical custody; and (2)
     12   whether an alien is subject to mandatory detention if there is a gap
     13   between the alien’s being on post‐conviction release and his or her
     14   confinement by DHS.14  Although these are issues of first impression
     15   for this Court, other circuits as well as numerous district courts, both
     16   within and outside of this Circuit, have addressed the issue but
     17   remain divided on how to apply section 1226(c).15

     18   Meaning of “Released”

     19          The government argues that the Court should reject the
     20   District Court’s holding that Lora is not subject to mandatory
     21   detention because he was never “released” from a post‐conviction
     22   sentence of incarceration.  The government relies on two BIA cases
14
    Because this appeal raises questions of law as to the interpretation of 8 U.S.C. § 1226(c), we review the
District Courtʹs decision on how to interpret the statute de novo.  See Puello v. Bureau of Citizenship &
Immigration Servs., 511 F.3d 324, 327 (2d Cir. 2007).  
15
    Compare Olmos v. Holder, 780 F.3d 1313, 1324 (10th Cir. 2015) (holding that even if there was a delay after
alien was released before the alien was taken into immigration custody, mandatory detention still
applies), and Sylvain v. Att’y Gen. of U.S., 714 F.3d 150, 156–61 (3d Cir. 2013) (holding that immigration
officials do not lose authority to impose mandatory detention if they fail to do so “when the alien is
released”), and Hosh v. Lucero, 680 F.3d 375, 378–84 (4th Cir. 2012) (holding that a criminal alien who is not
immediately taken into immigration custody after his release from criminal custody is not exempt from
section 1226(c)’s mandatory detention provision), with Castañeda v. Souza, 769 F.3d 32 (1st Cir. 2014)
(interpreting “when” as signifying that DHS can subject an alien to mandatory detention only if it detains
the alien at or around the time the alien is released from criminal custody), reh’g en banc granted, opinion
withdrawn, Jan. 23, 2015.

                                                      12
     1    in which the Board determined that the word “released” in section
     2    1226(c) includes pre‐conviction release from arrests.16  See In re
     3    Kotliar, 24 I. & N. Dec. 124, 125 (2007) (“[W]e have held that an alien
     4    who is released from criminal custody[,] . . . including from an arrest
     5    preceding a conviction, . . . is subject to mandatory detention.”); In re
     6    West, 22 I. & N. Dec. 1405, 1410 (2000).  West and Kotliar also suggest
     7    that the alien must be released from some form of physical custody
     8    for § 1226(c)(1) to apply.  See, e.g., West, 22 I & N. Dec. at 1410 (“[W]e
     9    construe the word ‘released’ . . . to refer to a release from physical
     10   custody.”).  The government urges that, consistent with these cases,
     11   “released” can refer to a release from pre‐conviction confinement,
     12   such as an arrest.  

     13           Because we find that section 1226(c)(1) unambiguously
     14   mandates detention in this circumstance for other reasons, we need
     15   not confront the BIA decisions or the government’s interpretation of
     16   them.  See Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S.
     17   837, 842–43 (1984).  “[D]eference to [an agencyʹs] statutory
     18   interpretation is called for only when the devices of judicial
     19   construction have been tried and found to yield no clear sense of
     20   congressional intent.”  Gen. Dynamics Land Sys., Inc. v. Cline, 540 U.S.
     21   581, 600 (2004) (citing INS v. Cardoza–Fonseca, 480 U.S. 421, 446–48
     22   (1987)).  A natural reading of the statute suggests that the term
     23   “released” in section 1226(c) means not incarcerated, not imprisoned,
     24   not detained, i.e., not in physical custody.  See Demore, 538 U.S. at 513
     25   (“Congress[ was] justifiably concerned that deportable criminal
     26   aliens who are not detained continue to engage in crime and fail to
     27   appear for their removal hearings . . . .”).  Thus, detention is
     28   mandated once an alien is convicted of a crime described in section
     29   1226(c)(1) and is not incarcerated, imprisoned, or otherwise
     30   detained.  This interpretation avoids nullifying the provision in
     31   section 1226(c)(1) that DHS “shall take into custody any alien who . .
     32   . is inadmissible [or] is deportable by reason of having committed [a
16
  The Third Circuit has deferred to the BIA’s interpretation and has held that a pre‐conviction release
following arrest satisfies section 1226(c)’s release requirement.  See Sylvain, 714 F.3d at 161. 

                                                    13
1    certain type of crime] . . . when the alien is released, without regard to
2    whether the alien is released on parole, supervised release, or probation”
3    (emphasis added)—which clearly contemplates non‐carceral
4    sentences.  See, e.g., TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001)
5    (noting that statutes should be read to avoid making any provisions
6    “superfluous, void, or insignificant” (internal quotation marks
7    omitted)).  Moreover, where Congress has intended to limit
8    detention to aliens sentenced to a certain prison term, it has done so
9    explicitly.  See, e.g., 8 U.S.C. § 1182(a)(2) (alien is not eligible for a
10   visa or admission if the alien has committed a crime involving moral
11   turpitude for which a sentence of at least six months has been
12   imposed).  Accordingly, we conclude that an alien who has been
13   convicted of a qualifying crime under section 1226(c) is subject to
14   mandatory immigration detention, whether he is sentenced to a
15   prison term or to probation.

16   “When” the Alien is Released

17          The government next argues that the District Court wrongly
18   interpreted the word “when” in the “when the alien is released”
19   clause of section 1226(c) as imposing a temporal limit on DHS’s
20   obligation to mandatorily detain non‐citizens.  Because Lora was not
21   taken into immigration custody until more than three years after his
22   July 2010 criminal conviction and sentencing, the District Court
23   found that he was outside the reach of the statute and so was eligible
24   for bail.

25            This single issue consists of two inquiries: (1) whether “when
26   . . . released” contemplates detainment immediately upon release, or
27   merely at some time after release, and (2) whether, notwithstanding
28   the meaning of “when . . . released,” the statute imposes a temporal
29   restriction on the agency’s authority and duty to detain an alien. 
30   Because we defer to the BIA’s interpretation that “when . . . released”
31   does not impose a temporal restriction on the agency’s authority and
32   duty to detain an alien, we need not decide the meaning of “when . .
33   . released.”

                                         14
1            Over a decade ago, the BIA, the agency charged with
2    administering this statute, considered a challenge from a detainee to
3    his mandatory detention.  See In re Rojas, 23 I. & N. Dec. 117 (BIA
4    2001).  The detainee argued that because he had not been taken into
5    custody “when . . . released,” as directed by section 1226(c)(1), he
6    was not subject to mandatory detention under section 1226(c)(2).  Id.
7    at 118.  The BIA declined to consider whether  “when . . . released”
8    meant immediately upon release or merely sometime after the
9    detainee was released, and instead agreed with the government that
10   regardless of the proper interpretation of “when . . . released,” the
11   text, structure, history, and purpose of the statute all suggested that
12   Congress did not intend the “when . . . released” clause to limit the
13   authority of agents to detain an alien.  Id. at 121–25.  Under the BIA’s
14   interpretation, “when . . . released” refers to the time at which the
15   duty to detain arises, and does not place a temporal limit on the
16   agents’ authority to detain an alien—thus, 1226(c)(2) mandates
17   detainment even if DHS does not detain the alien immediately upon
18   release.  Id. at 123–24.  This has been referred to in this Circuit as the
19   “duty‐triggering” construction, while Lora argues for what has been
20   referred to as the “time‐limiting” construction.  See Straker v. Jones,
21   986 F. Supp. 2d 345, 352–53 (S.D.N.Y. 2013).

22          Because we are faced with an administrative agency’s
23   interpretation of a statute, we follow the two‐step Chevron inquiry. 
24   See Chevron, 467 U.S. at 842–44.  If we find, based on the plain
25   language of the statute, that “the intent of Congress is clear, that is
26   the end of the matter.”  Id. at 842.  However, if we find that the
27   statute is silent or ambiguous with respect to the specific issue, we
28   will proceed to the second step: determining “whether the agency’s
29   answer is based on a permissible construction of the statute.”  Id. at
30   843.  We defer to the BIA’s interpretation so long as it is “reasonable,
31   and not ‘arbitrary, capricious, or manifestly contrary to the statute.’“ 
32   Adams v. Holder, 692 F.3d 91, 95 (2d Cir. 2012) (quoting Chevron, 467
33   U.S. at 844).  The government argues that, because the statute is


                                         15
1    ambiguous, the District Court should have followed the BIA’s
2    reasonable interpretation.  We agree.

3          At the first step of the Chevron inquiry, we have little trouble
4    concluding that it is ambiguous whether “when . . . released” should
5    be given the “duty‐triggering” construction or the “time‐limiting”
6    construction.  The BIA agrees.  Rojas, 23 I. & N. Dec. at 120.  And the
7    Supreme Court has long recognized that the word “when” may
8    alternatively mean “the precise time when a particular act must be
9    performed,” or “the occurrence which shall render that particular act
10   necessary.”  United States v. Willings, 8 U.S. 48, 55 (1807).

11          As the BIA recognized, it is unclear from the text of section
12   1226(c) whether the “when . . . released” clause is part of the
13   definition of aliens subject to mandatory detention.  Rojas, 23 I. & N.
14   Dec. at 120.  Section 1226(c) requires that DHS take custody of aliens
15   convicted of four categories of predicate criminal or terrorist acts and
16   offenses (“A” through “D”) when they are released and that DHS
17   may not “release an alien described in paragraph (1)” unless that
18   alien falls under an exception for protected witnesses.  But it is not
19   clear whether the phrase “an alien described in paragraph (1)” refers
20   to the aliens described in categories “A” through “D,” as the
21   government argues, or to aliens who both qualify under these
22   subcategories and were taken into immigration custody “when . . .
23   released” from custody, as Lora argues.  Noting this difficulty, the
24   Tenth Circuit has described how the “when . . . released” phrase can
25   be considered adverbial, modifying the opening verb phrase “the
26   [DHS] shall,” or it can be considered adjectival, modifying the noun
27   phrases in categories (A) through (D).  See Olmos, 780 F.3d at
28   1318–19. 

29         Because we find that Congress has not directly spoken on the
30   meaning or application of “when . . . released” in this statute, we
31   must consider whether the BIA’s interpretation of section 1226(c) is
32   permissible and thus entitled to Chevron deference.  See Khouzam v.
33   Ashcroft, 361 F.3d 161, 164 (2d Cir. 2004).  In Rojas, the alien argued

                                        16
     1    that he was not subject to mandatory detention under section 1226(c)
     2    because immigration authorities did not take him into custody until
     3    two days after his release.  To resolve the statute’s ambiguity, the
     4    BIA used four separate approaches to analyze section 1226(c): (1) the
     5    ordinary meaning of the statute’s language, although that language
     6    was ambiguous;17 (2) the overall statutory context and goals; (3) the
     7    statute’s predecessor provisions; and (4) practical considerations. 
     8    Rojas, I. & N. Dec. at 121–24.  The BIA, while not deciding whether
     9    “when . . . released” meant immediately upon release or something
     10   else, concluded that “the duty to detain is not affected by the
     11   character of an alien’s release from criminal incarceration,” id. at 121,
     12   and “that [the alien was] subject to mandatory detention pursuant to
     13   section [1226(c)] of the Act, despite the fact that he was not taken
     14   into [immigration] custody immediately upon his release from state
     15   custody,” id. at 127.18  Consistent with Chevron, we are not convinced
     16   that the interpretation is  “arbitrary, capricious, or manifestly
     17   contrary to the statute.“  Adams, 692 F.3d at 95 (internal quotation
     18   marks and citation omitted).  As the BIA explained in Rojas, “[i]t is
     19   difficult to conclude that Congress meant to premise the success of
     20   its mandatory detention scheme on the capacity of [DHS] to appear
     21   at the jailhouse door to take custody of an alien at the precise
     22   moment of release.”  23 I. & N. Dec. at 128. 

     23         Moreover, the BIA’s interpretation of section 1226(c) follows  
     24   Supreme Court precedent establishing that statutes providing “that
     25   the Government ‘shall’ act within a specified time, without more,”
     26   are not “jurisdictional limit[s] precluding action later.”  Barnhart v.

17
    See Rojas, 23 I. & N. Dec. at 120 (“We find the statutory provision, when read in isolation, to be
susceptible to different readings.”).
18
    As the Supreme Court explained in Demore, 538 U.S. at 518, Congress adopted section 1226(c) in
response to its frustration with criminal aliens’ ability to avoid deportation if they were not already in
DHS custody when removal proceedings were completed and its concern that criminal aliens who are not
detained continue to commit crimes.  See S. Rep. No. 104‐48, 1995 WL 170285, at *14, *23 (1995).  The BIA
relied on this history and concluded, “we discern that the statute as a whole is focused on the removal of
criminal aliens in general, not just those coming into [INS] custody ‘when . . . released’ from criminal
incarceration.”  Rojas, 23 I. & N. Dec. at 122 (second alteration in original).

                                                    17
     1    Peabody Coal Co., 537 U.S. 149, 158 (2003).  “[I]f a statute does not
     2    specify a consequence for noncompliance with statutory timing
     3    provisions, the federal courts will not in the ordinary course impose
     4    their own coercive sanction.”  United States v. James Daniel Good Real
     5    Prop., 510 U.S. 43, 63 (1993); see also United States v. Montalvo‐Murillo,
     6    495 U.S. 711 (1990) (holding that the government may detain
     7    criminal defendants leading up to trial even if they do not comply
     8    with the relevant statute’s command that a judicial officer “shall”
     9    hold a bail hearing “immediately upon the person’s first
     10   appearance” before the officer); Sylvain, 714 F.3d at 157–59 (applying
     11   Barnhart and Montalvo‐Murillo to section 1226(c) and concluding that
     12   “the government retains authority under [section 1226(c)] despite
     13   any delay”).

     14          Finally, the BIA’s interpretation has the added benefit of
     15   accounting for practical concerns arising in connection with
     16   enforcing the statute.  Particularly for criminal aliens in state
     17   custody, it is unrealistic to assume that DHS will be aware of the
     18   exact timing of an alien’s release from custody, nor does it have the
     19   resources to appear at every location where a qualifying alien is
     20   being released.  State and local law enforcement may also have
     21   difficulty determining citizenship, since records of arrests and
     22   convictions may be incomplete in this regard. Accordingly, we join
     23   the Third, Fourth, and Tenth Circuits in holding that DHS retains its
     24   authority and duty to detain an alien even if not exercised
     25   immediately upon the alien’s release.19  Regardless of whether
     26   “when . . . released” contemplates detainment immediately upon
     27   release or merely sometime after release, we adopt the “duty‐
     28   triggering” construction, and hold that an alien may be subject to



19
  See, e.g., Sylvain, 714 F.3d at 161 (“[E]ven if the statute calls for detention ‘when the alien is released,’ . . .
nothing in the statute suggests that officials lose authority if they delay.”); Hosh, 680 F.3d at 382 (“The
negligence of officers, agents, or other administrators, or any other natural circumstance or human error
that would prevent federal authorities from complying with § 1226(c), cannot be allowed to thwart
congressional intent and prejudice the very interests that Congress sought to vindicate.”). 

                                                         18
     1    mandatory detention even where DHS does not immediately detain
     2    the alien after release from criminal custody.20 

     3    Whether 8 U.S.C. § 1226(c) Authorizes Mandatory Detention
     4    Beyond Six Months Without a Bail Hearing

     5           Because the District Court decided in Lora’s favor on statutory
     6    grounds, it did not reach his constitutional argument.21  As noted,
     7    Lora also argued below and argues to this Court that his indefinite
     8    detention without being afforded a bond hearing would violate his
     9    right to due process.  We agree.  Significantly, the distance between
     10   Lora and the government on this issue is not large: the government
     11   does not advocate for indefinite detention nor does it contest the
     12   view that, in order to avoid serious constitutional concerns, an
     13   implicit time limitation must be read into section 1226(c).

     14          It is well‐settled that the Fifth Amendment entitles aliens to
     15   due process in deportation proceedings.  Reno v. Flores, 507 U.S. 292,
     16   306 (1993).  “[T]he Due Process Clause applies to all ‘persons’ within
     17   the United States, including aliens, whether their presence here is
     18   lawful, unlawful, temporary, or permanent.”  Zadvydas, 533 U.S. at
     19   693 (considering a challenge to post‐removal detention).  As noted,
     20   more than a decade ago, in Zadvydas, the Supreme Court signaled its
     21   concerns about the constitutionality of a statutory scheme that
     22   ostensibly authorized indefinite detention of non‐citizens.  Id.  Two
     23   years later, when the court upheld the constitutionality of section
20
    Lora also argues that the BIA’s analysis is unreasonable in light of the constitutional concerns it raises
by giving the government limitless authority to deny bond hearings.  However, in making this argument,
Lora misconstrues Justice Kennedy’s concurrence in Demore, which observed that due process concerns
could arise if there was an unreasonable delay by ICE in deportation proceedings.  538 U.S. at 532
(Kennedy, J., concurring).  Justice Kennedy’s observations were relevant to how long an alien is kept in
custody, not when the custody must start or whether there may be a gap between release from criminal
custody and commencement of immigration custody.  Id. at 532–33. 
21
    The issue was briefed by the parties below, and we may affirm a district court’s decision “on any basis
for which there is a record sufficient to permit conclusions of law, including grounds upon which the
district court did not rely.ʺ  See Mauro v. S. New England Telecomms., Inc., 208 F.3d 384, 387 n.2 (2d Cir.
2000) (per curiam) (internal quotation marks omitted).


                                                      19
1    1226(c) in Demore v. Kim, it emphasized that, for detention under the
2    statute to be reasonable, it must be for a brief period of time.  See,
3    e.g., 538 U.S. at 528 (detention permissible because, as compared to
4    Zadvydas, “the detention here is of a much shorter duration”). 
5    Justice Kennedy explained in his concurrence that “[w]ere there to be
6    an unreasonable delay by the INS in pursuing and completing
7    deportation proceedings, it could become necessary then to inquire
8    whether the detention is not to facilitate deportation, or to protect
9    against risk of flight or dangerousness, but to incarcerate for other
10   reasons.”  Id. at 532–33 (Kennedy, J., concurring). 

11          These cases clearly establish that mandatory detention under
12   section 1226(c) is permissible, but that there must be some
13   procedural safeguard in place for immigrants detained for months
14   without a hearing.  Accordingly, we join every other circuit that has
15   considered this issue, as well as the government, in concluding that
16   in order to avoid serious constitutional concerns, section 1226(c)
17   must be read as including an implicit temporal limitation.   See, e.g.,
18   Rodriguez, 715 F.3d at 1137 (“[I]n several decisions over the past
19   decade . . . we have consistently held that Demore’s holding is limited
20   to detentions of brief duration.”); Diop v. ICE/Homeland Sec., 656 F.3d
21   221, 231 (3d Cir. 2011) (applying canon of constitutional avoidance to
22   “conclude that the statute implicitly authorizes detention for a
23   reasonable amount of time”); Ly v. Hansen, 351 F.3d 263, 267–68, 271
24   (6th Cir. 2003) (noting that Demore “is undergirded by reasoning
25   relying on the fact that [the alien in the case], and persons like him,
26   will normally have their proceedings completed within a short
27   period of time” and the case must be understood as only authorizing
28   detention for brief periods of time). 

29         However, while all circuits agree that section 1226(c) includes
30   some “reasonable” limit on the amount of time that an individual
31   can be detained without a bail hearing, courts remain divided on
32   how to determine reasonableness.  This Court has not yet had the
33   opportunity to decide which approach to follow.  The first approach,


                                       20
1    employed by the Third and Sixth Circuits and favored by the
2    government, calls for a “fact‐dependent inquiry requiring an
3    assessment of all of the circumstances of any given case,” to
4    determine whether detention without an individualized hearing is
5    unreasonable.  Diop, 656 F.3d at 234; see also Chavez‐Alvarez v. Warden
6    York Cty. Prison, 783 F.3d 469, 475 n.7 (3d Cir. 2015) (explaining “the
7    highly fact‐specific nature” of the balancing framework).  Under this
8    approach, every detainee must file a habeas petition challenging
9    detention, and the district courts must then adjudicate the petition to
10   determine whether the individual’s detention has crossed the
11   “reasonableness”threshold, thus entitling him to a bail hearing. 

12          In contrast, the second approach, adopted by the Ninth
13   Circuit, is to apply a bright‐line rule to cases of mandatory detention
14   where the government’s “statutory mandatory detention authority
15   under Section 1226(c) . . . [is] limited to a six‐month period, subject to
16   a finding of flight risk or dangerousness.”  Rodriguez, 715 F.3d at
17   1133.  We believe that, considering the relevant Supreme Court
18   precedent, the pervasive confusion over what constitutes a
19   “reasonable” length of time that an immigrant can be detained
20   without a bail hearing, the current immigration backlog and the
21   disastrous impact of mandatory detention on the lives of immigrants
22   who are neither a flight risk nor dangerous, the interests at stake in
23   this Circuit are best served by the bright‐line approach.

24          First, Zadvydas and Demore, taken together, suggest that the
25   preferred approach for avoiding due process concerns in this area is
26   to establish a presumptively reasonable six‐month period of
27   detention.  In Zadvydas, the Court held that six months was a
28   “presumptively reasonable period of detention” in a related context,
29   namely post‐removal‐determination detention.  533 U.S. at 700–01
30   (finding that there was “reason to believe . . . that Congress
31   previously doubted the constitutionality of detention for more than
32   six months”).  After that point, “once the alien provides good reason
33   to believe that there is no significant likelihood of removal in the


                                         21
1    reasonably foreseeable future, the Government must respond with
2    evidence sufficient to rebut that showing.”  Id.  In Demore, the Court
3    held that section 1226(c) authorized mandatory detention only for
4    the ”limited period of [the alien’s] removal proceedings.”  538 U.S. at
5    531.  At that time (2003), the “limited period” referred to “last[ed]
6    roughly a month and a half in the vast majority of cases in which
7    [section 1226(c) was] invoked, and about five months in the minority
8    of cases in which the alien cho[se] to appeal.”  Id. at 529–30; see
9    Rodriguez, 715 F.3d at 1138 (“As a general matter, detention is
10   prolonged when it has lasted six months and is expected to continue
11   more than minimally beyond six months.”).  

12          Secondly, the pervasive inconsistency and confusion exhibited
13   by district courts in this Circuit when asked to apply a
14   reasonableness test on a case‐by‐case basis weighs, in our view, in
15   favor of adopting an approach that affords more certainty and
16   predictability.  Notably, the Supreme Court has recognized that 
17   bright‐line rules provide clear guidance and ease of administration
18   to government officials.  See, e.g., Zadvydas, 533 U.S. at 700–01
19   (adopting six‐month rule “for the sake of uniform administration,”
20   while also noting that it would limit the need for lower courts to
21   make “difficult judgments”).  Compare, e.g., Martin v. Aviles, No. 15
22   Civ. 1080(AT)(AJP), 2015 WL 3929598, at *2–3 (S.D.N.Y. June 15,
23   2015) (holding an alien for over a year without a bond hearing
24   violated his due process rights), and Minto v. Decker, No. 14 Civ.
25   07764(LGS)(KNF), 2015 WL 3555803, at *7 (S.D.N.Y. June 5, 2015)
26   (“Because Petitioner’s detention has exceeded twelve months—in the
27   absence of any evidence that Petitioner might be a flight risk or a
28   danger to the community—he is entitled to an individualized bond
29   hearing.”), and Monestime v. Reilly, 704 F. Supp. 2d 453, 458 (S.D.N.Y.
30   2010) (ordering bond hearing after eight months detention), and
31   Scarlett v. DHS, 632 F. Supp. 2d 214, 223 (W.D.N.Y. 2009) (five years
32   detention unreasonable), with Johnson v. Orsino, 942 F. Supp. 2d 396
33   (S.D.N.Y. 2013) (fifteen month detention not unreasonable), and
34   Luna‐Aponte v. Holder, 743 F. Supp. 2d 189, 194 (W.D.N.Y. 2010)

                                       22
     1    (nearly three years of detention not unreasonable).  Adopting a six‐
     2    month rule ensures that similarly situated detainees receive similar
     3    treatment.  Such a rule avoids the random outcomes resulting from
     4    individual habeas litigation in which some detainees are represented
     5    by counsel and some are not, and some habeas petitions are
     6    adjudicated in months and others are not adjudicated for years.  

     7           Moreover, while a case‐by‐case approach might be workable
     8    in circuits with comparatively small immigration dockets, the
     9    Second and Ninth Circuits have been disproportionately burdened
     10   by a surge in immigration appeals and a corresponding surge in the
     11   sizes of their immigration dockets.22  With such large dockets,
     12   predictability and certainty are considerations of enhanced
     13   importance and we believe that the interests of the detainees and the
     14   district courts, as well as the government, are best served by this
     15   approach. 

     16          Finally, without a six‐month rule, endless months of
     17   detention, often caused by nothing more than bureaucratic backlog,
     18   has real‐life consequences for immigrants and their families.  Lora is
     19   one such example.  As noted, he is a LPR who has resided in and
     20   been extensively tied to his community for twenty‐five years. 
     21   During his years in this country, Lora has remained gainfully
     22   employed and has attended school.  He is in jeopardy of removal as
     23   a consequence of what now stands as a conviction in 2009 for third
     24   degree possession of a controlled substance for which he received a
     25   conditional discharge.  No principled argument has been mounted
     26   for the notion that he is either a risk of flight or is dangerous. 
     27   Instead, the record suggests that Lora is an excellent candidate for
     28   cancellation of removal pursuant to 8 U.S.C. § 1229b(a).  He is the
     29   primary caretaker of a two‐year‐old U.S. citizen son who was placed
     30   in foster care while Lora was in detention; he has no arrest record
     31   aside from this non‐violent drug offense conviction; he has been

22
  See John R.B. Palmer, The Nature and Causes of the Immigration Surge in the Federal Courts of Appeals: A
Preliminary Analysis, 51 N.Y. L. Sch. L. Rev. 13, 14 (2006).

                                                      23
     1    gainfully employed for over two decades while he has resided in the
     2    United States.23 

     3           For these reasons, we hold that, in order to avoid the
     4    constitutional concerns raised by indefinite detention, an immigrant
     5    detained pursuant to section 1226(c) must be afforded a bail hearing
     6    before an immigration judge within six months of his or her
     7    detention.  Following the Ninth Circuit, we also hold that the
     8    detainee must be admitted to bail unless the government establishes
     9    by clear and convincing evidence that the immigrant poses a risk of
     10   flight or a risk of danger to the community.  Rodriguez, 715 F.3d at
     11   1131.24

     12                                    CONCLUSION

     13          For the foregoing reasons, we AFFIRM the judgment of the
     14   District Court.




23
    Amici in this case cite multiple other examples of immigrants whose lives and whose families’ lives
have been upended by DHS’s enforcement of section 1226(c) without judicially imposed procedural
safeguards.  There is the case of a LPR who was arrested by ICE, without warning, nearly nine years after
the most recent conviction for which ICE charged him as deportable, and five days before his girlfriend
gave birth to their second child.  He was detained for eleven months without a bond hearing before his
habeas petition was finally decided while his companion struggled to raise his three children in a
homeless shelter.  See Baker v. Johnson, No. 14 Civ. 9500(LAP), 2015 WL 2359251 (S.D.N.Y. May 15, 2015). 
Amici also cite the example of an immigrant from Trinidad and Tobago who was detained by ICE
without bond following his arrest on a dismissed criminal charge for seven months before the district
court ordered that he be provided with a bond hearing.  See Straker, 986 F. Supp. 2d 345.  During those
seven months, his daughter was left without a primary caretaker.  The fact that there are over 30,000
immigrants in ICE custody in the United States on an average day and many of those individuals are
parents and primary caregivers of U.S. citizen children gives some indication of section 1226(c)’s scope
and potential impact.  We are confident that the government also does not wish for the type of outcomes
described above and does not favor a regime that perpetuates them.
24
    In the present case, the length of Lora’s detention fell just shy of the six‐month mark: he was detained
by ICE on November 22, 2013, and granted bond on May 8, 2014.  Because of the length of Lora’s appeal,
this Court sees no reason to remand this case so as to implicate the six‐month rule.

                                                    24